Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits of US 16/995,761 filed on 08/17/2020 which is a CON of 15/742,862 filed on 01/08/2018 (now US Patent 10,787,662)
which is a 371 of PCT/US16/65420 filed on12/07/2016 which claims US priority benefit of US Provisionals 62/298,963 filed on 02/23/2016 and 62/264,262 filed on 12/07/2015.
Claim status
Claims 6, 18, 33-192, and 194-235 are cancelled.
Claims 1-5, 7-17, 19-32, 193, and 236-238 are pending and under examination.
Information Disclosure Statement
The IDS filed on 03/14/2022 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 appears to have deleted a necessary comma in line 1. 
Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Provisionals 62/298,963 filed on
02/23/2016 and 62/264,262 filedon12/07/2015, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA 35 U.S.C. 112, first paragraph for one or more claims of this application. The Provisionals do not support the product comprising a generic “segment encoding a nucleic acid-guided nuclease system protein-binding sequence” as presently claimed in the base claim 1. While the Provisionals support that the nucleic acid-guided nuclease system protein-binding sequence is a CRISPR/Cas system protein-binding sequence (e.g., recited in claim 2), no support for the genus of “nucleic acid-guided nuclease system protein-binding sequence” is found in the Provisionals.
Accordingly, present claims 1, 3-5, 7-17, 19-27, 31-32, 193, and 236-238 receive priority to 12/07/2016, the filing date of PCT/US16/65420.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13, 17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the size of the second segment varies from 15-250 bp across the collection of nucleic acids”.  It is unclear whether this limitation is merely stating a possible size range being 15-250 bp for the second segment or whether the different second segments across the collection of nucleic acids are required to be varied from each other. Thus one of ordinary skill in the art would not be able to determine the metes and bounds of the claim.
Claim 13 is indefinite because it depends from claim 13.  Further, claim 13 lacks antecedent basis for the term “the promoter” in line 1.  
Claim 17 recites “the sequence of the second segments is selected from Table 3 and/or Table 4.”. MPEP § 2173.05(s) states the following: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
Claims 21 and 22 each recite the limitation "the PAM sequence" in line 1.  There is insufficient antecedent basis for this limitation in the claims because each of these claims depend from claim 20.  Neither of claims 20 nor claim 1 recite a PAM sequence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-12, 14-15, 19-26, 28-30, 193, and 237-238 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al in “Synthesis of an arrayed sgRNA library targeting the human genome” (Scientific Reports 5:14987; pages 1-10; published October 8, 2015), in view of Koike-Yusa et al et al in “Genome-wide recessive genetics screening in mammalian cells with a lentiviral CRISPR-guide RNA library” (Nature Biotechnology; Vol 32, pages 267-273; published December 23, 2013), and further in view of the references of US2014/0273226 to Wu (published 09/18/2014; IDS reference) and Brower-Toland et al (WO2015131101-A1 published 09/03/2015; IDS reference).
Regarding claim 1, Schmidt et al discloses a library of nucleic acids encoding a gRNA library useful in global CRISPR Cas screening (Abstract; figure 1, page 2) which meets the limitation of a collection of nucleic acids (DNA), the nucleic acids in the collection comprising: a second segment encoding a targeting sequence; and  a third segment encoding a nucleic acid-guided nuclease system protein-binding sequence. 
Regarding claim 2, Schmidt et al discloses that the nucleic acid-guided nuclease system protein is a CRISPR/Cas system protein. (Abstract; figure 1, page 2).
Regarding claim 3, Schmidt et al discloses that the size of the second segment varies from 15-250 bp across the collection of nucleic acids. (Abstract; figure 1, page 2).
Regarding claim 5, Schmidt et al discloses that the size of the second segment is not 20 bp and is not 21 bp. (Abstract; figure 1, page 2).
Regarding claim 7, Schmidt et al discloses that the collection of nucleic acids is a collection of DNA. (Abstract; figure 1, page 2).
Regarding claim 8, Schmidt et al discloses that the second segment is single stranded DNA. (Abstract; figure 1, page 2).
Regarding claim 9, Schmidt et al discloses that the third segment is single stranded DNA. (Abstract; figure 1, page 2).
Regarding claim 10, Schmidt et al discloses that the third segment is double stranded DNA. (Abstract; figure 1, page 2).
Regarding claim 11, Schmidt et al discloses, further, a first segment comprising a regulatory region, wherein the regulatory region is a region capable of binding a transcription factor. (Abstract; figure 1, page 2).
Regarding claim 12, Schmidt et al discloses, further, a first segment comprising a regulatory region, wherein the regulatory region comprises a promoter. (Abstract; figure 1, page 2).
Regarding claim 14, Schmidt et al discloses that the targeting sequence is directed at a mammalian genome.  Schmidt et al discloses that “Using this system, we performed an iterative shotgun cloning approach to generate an arrayed sgRNA library that targets one critical exon of almost every protein-coding human gene”. (Abstract). 
Regarding claim 15, Schmidt et al discloses that the targeting sequence is directed at a mammalian genome which includes abundant DNA.  Schmidt et al discloses that “Using this system, we performed an iterative shotgun cloning approach to generate an arrayed sgRNA library that targets one critical exon of almost every protein-coding human gene”. (Abstract). 
Regarding claim 19, Schmidt et al discloses that the targeting sequence is at least 80% complementary to the strand opposite to a sequence of nucleotides 5' to a PAM sequence. (Figure 1, page 2).
Regarding claim 20, Schmidt et al discloses targets are less than 10,000 bp apart.  (See Abstract which states that “Using this system, we performed an iterative shotgun cloning approach to generate an arrayed sgRNA library that targets one critical exon of almost every protein-coding human gene”.  
Regarding claim 21, Schmidt et al discloses that the PAM sequence is AGG, CGG, or TGG. (Page 3, Figure 2 & legend).
Regarding claim 22, Schmidt et al discloses that the PAM sequence is specific for a CRISPR/Cas9 system protein. Schmidt et al discloses that the nucleic acid-guided nuclease system protein is a CRISPR/Cas system protein. (Abstract; figure 1, page 2).
Regarding claim 23, Schmidt et al discloses that the third segment comprises DNA encoding a gRNA stem-loop sequence. (Abstract; figure 1, page 2).
Regarding claim 24, Schmidt et al does not disclose SEQ ID NO: 1.  However, the sequence of instant SEQ ID NO: 1, a DNA encoding a nucleic acid-guided nuclease system-protein binding sequence encoding an RNA comprising the sequence of SEQ ID NO: 1, is disclosed in each of the references of US2014/0273226 to Wu (published 09/18/2014; IDS reference) and Brower-Toland et al (WO2015131101-A1 published 09/03/2015; IDS reference).  Wu discloses a CRISPR guide RNA (gRNA) scaffold sequence (reference SEQ ID NO: 42) which is 100% identical to the instant SEQ ID NO: 1.  Brower-Toland et al disclose a CRISPR guide RNA (gRNA) scaffold sequence (reference SEQ ID NO: 21) which is 100% identical to the instant SEQ ID NO: 1, specifically useful for introducing a double-strand break in the genome of a cell.  
One of ordinary skill in the art would have been motivated to use the scaffold sequence of Wu and Brower-Toland for the rationale for introducing a double-strand break in the genome of a cell as suggested by Brower-Toland et al.
It would have been obvious to use DNA encoding the known SEQ ID NO: 1 because each of Wu and Brower-Toland are in the same field of using CRISPR/Cas guide RNAs to target genomic sequences of interest.
 Regarding claim 25, Schmidt et al discloses that the sequence of the third segment encodes for a crRNA and a tracrRNA. (Abstract; figure 1, page 2).
Regarding claim 26, Schmidt et al discloses that the nucleic acid-guided nuclease system protein is from a bacterial species. (Cas9; Abstract; figure 1, page 2).
Regarding claim 28, Schmidt et al discloses that the CRISPR/Cas system protein is a Type I, Type II, or Type III protein. (Cas9; Abstract; figure 1, page 2).
Regarding claim 29, Schmidt et al discloses that the CRISPR/Cas system protein is selected from the group consisting of Cas9. (Abstract; figure 1, page 2).
Regarding claims 30, Schmidt et al discloses that the third segment comprises DNA encoding a Cas9-binding sequence. (Abstract; figure 1, page 2).
Regarding claim 193, Schmidt et al disclose a library/collection of nucleic acids encoding a gRNA library useful in global CRISPR Cas screening which meets the limitation of kit.  The term kit is being construed to read on a collection (Abstract; figure 1, page 2)
Regarding claim 237, Schmidt et al discloses a first segment comprising a regulatory region. (See Figure 1 & legend, page 2). 
Regarding claim 238, Schmidt et al discloses a collection of guide RNAs generated by transcribing the collection of gRNAs. (Abstract; figure 1, page 2).
 However, Schmidt et al differs from the presently claimed invention because although they disclose 19,506 unique sgRNAs they do not disclose that the collection of nucleic acids comprises at least 105 unique nucleic acid molecules.
Koike-Yusa et al discloses a gRNA library comprising 87,897 guide RNAs.  (See entire article, abstract, line 6 and Figure 2 & legend).
The level of skill in the art of making collections of nucleic acids encoding gRNA libraries was very high before the effective filing date of the presently claimed invention as evidenced by the cited references.  
One of ordinary skill in the art having Schmidt and Koike-Yusa et al references would have been motivated to make a collection of nucleic acids encoding gRNA libraries that comprises at least 105 unique nucleic acid molecules for the rationale of Koike-Yusa et al for the potential for efficient loss-of-function screening using the CRISPR-Cas9 system (Abstract).  It is considered that the 87,897 gRNA library resulting from the collection of nucleic acids encoding such library renders obvious the limitation of at least 105 unique nucleic acid molecules.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP § 2144.05.  Furthermore, a prima facie case of obviousness based on optimization may only be rebutted by evidence showing that the claimed range is critical, generally by proof that the claimed range achieves unexpected results relative to the prior art. See MPEP § 2144.05. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant' s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention. 
It would have been obvious for one of ordinary skill in the art to have combined the elements of the cited references because all references were in the same field of study of making guide RNA libraries. 
	In view of the high skill level in the art it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the known elements of the cited references to arrive at the presently claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 10-14, 17, 20-30, 193, and 236-237 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,787,662.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method which recites a collection of nucleic acids that anticipate the instantly claimed products and thus the patented claims anticipate the instant claims.
For example, regarding instant claims 1 and 193, patented claim 1 recites a method of making a collection of nucleic acids for a nucleic acid-guided nuclease system protein comprising 105 unique guide nucleic acids, each having a DNA comprising a targeting sequence ligated to a DNA comprising a targeting sequence ligated to a DNA comprising a nucleic acid-guided nuclease system protein-binding sequence.  
Further, limitations in the instant dependent claims are identical to limitations in the dependent patented claims.  
For example, see patented claim 19 which recites SEQ ID NO:1 and SEQ ID NO:2 which are identical to the SEQ ID NOs in instant claim 24.  
Regarding instant claims 2, 22, and 29-30, patented claim 11 recites Cas9, Cpfl, Cas3, Cas8a-c, Cas10, Csel, Csyl, Csn2, Cas4, Csm2, and Cm5.
Regarding claim 3 and 236, patented claim 9 recites that the size of the second segment varies from 15-250 bp across the collection of nucleic acids.
Regarding claim 4, patented claim 8 recites that at least 10% of the second segments in the collection are greater than 21 bp.
Regarding claim 7, patented claim 1 recites that the collection of nucleic acids is a collection of DNA.
Regarding claim 10, patented claim 1 recites that the third segment is double stranded DNA.
Regarding claims 11-12, and 237, patented claims 3-4 recite a regulatory region, wherein the regulatory region is a region capable of binding a transcription factor; wherein the regulatory region comprises a promoter.
Regarding claim 13, patented claim 5 recites that the promoter is selected from the group consisting of T7, SP6, and T3.
Regarding claim 14, patented claims 6-7 recite that the targeting sequence is directed at a mammalian genome, eukaryotic genome, prokaryotic genome, or a viral genome.
Regarding claim 20, patented claim 20 recites that the collection comprises targeting sequences directed to sequences of interest spaced about every 10,000 bp or less across the genome of an organism.
Regarding claim 21, patented claim 10 recites that the PAM sequence is AGG, CGG, or TGG.
Regarding claim 23, patented claim 19 meets the limitation that the third segment comprises DNA encoding a gRNA stem-loop sequence.
Regarding claims 25, patented claim 19 meets the limitation that the sequence of the third segment encodes for a crRNA and a tracrRNA.
Regarding claims 26-28, patented claim 11 recites Cas9, Cpfl, Cas3, Cas8a-c, Cas10, Csel, Csyl, Csn2, Cas4, Csm2, and Cm5 which meets the limitation that the nucleic acid-guided nuclease system protein is a Type I, Type II, or Type III protein and from a bacterial/archaea species.
The restriction requirement made in the application for this parent ‘662 Patent does not protect against this NSDP rejection because the product restricted from the method in the parent application was drawn to a kit comprising all essential reagents for carrying out the method whereas the product of the instant claims is drawn to a collection of nucleic acids and has a completely different scope than the product which was restricted in the parent case.

Conclusion
No claims are allowed.
Related prior art:
The WO2015/089473 document to Zhang et al (The Broad Institute, published June 2015; IDS reference) is related prior art which is not applied in this office action but which may be applied in a future office action if appropriate:  Zhang et al teaches a collection of nucleic acids for a nucleic acid-guided nuclease system comprising target genomic sequences comprising a PAM sequence specific for a Cas9.  Zhang et al discloses targeting multiple positions within a eukaryotic genome [para 0005]); and that the length and complementarity of a guide sequence to its target determine the ability to direct sequence-specific binding of a CRISPR complex to the target sequence [para 0252].  For example. Zhang et al discloses genomic DNA targets of interest comprising Cas9-specific PAM sequence, guide RNAs, and Cas 9 nuclease (e.g., para 00447, 00251, 00264, 00279).  Zhang et al discloses a collection of nucleic acids paragraphs [0028], [00264], [00267]), each comprising a DNA encoding a targeting sequence (each comprising a vector encoding a guide (targeting) sequence; paragraph [0028]) ligated to a DNA encoding a nucleic acid-guided nuclease system protein-binding sequence linked to a DNA encoding a nucleic acid-guided nuclease system protein-binding sequence; paragraph [0028]); a collection of nucleic acids (multiple guide sequences (a collection of nucleic acids; paragraph [00264]), a plurality of the nucleic acids in the collection comprising: a. a first segment comprising a regulatory region (a plurality of the nucleic acids in the collection comprising: 
a. a first segment comprising a regulatory region; paragraph [00264]); 
b. a second segment encoding a targeting sequence (a second segment encoding a guide (targeting) sequence; paragraph [00264]); and 
c. a third segment encoding a nucleic acid-guided nuclease system protein-binding sequence (a third segment encoding a CRISPR enzyme (a nucleic acid-guided nuclease system protein-binding sequence); paragraph [00264]) 
Zhang et al disclose a kit comprising the collection of nucleic acids (a kit comprising the collection of nucleic acids; paragraphs [00155], [00264]); a collection of nucleic acids (multiple guide sequences (a collection of nucleic acids; paragraph [00264]), a plurality of the nucleic acids in the collection comprising:
 a. a first segment comprising a regulatory region (a plurality of the nucleic acids in the collection comprising: a. a first segment comprising a regulatory region; paragraph [00264]); 
b. a second segment encoding a targeting sequence (a second segment encoding a guide (targeting) sequence; paragraph [00264]), wherein the size of the second segment is greater than 21 bp (wherein the size of the guide (second) segment is greater than 21 bp; paragraph [0252]); and 
c. a third segment encoding a nucleic acid-guided nuclease system protein-binding sequence (a third segment encoding a CRISPR enzyme (a nucleic acid-guided nuclease system protein-binding sequence); paragraph [00264]). Zhang et al disclose a collection of gRNAs (paragraphs [0007], [00264]), comprising: 
a. a first RNA segment comprising a targeting sequence (comprising: a. a first RNA segment comprising a targeting sequence; paragraph [0007]); and 
b. a second RNA segment comprising a nucleic acid-guided nuclease system protein-binding sequence (a second RNA segment comprising a nucleic acid-guided nuclease system protein-binding sequence; paragraphs [0007], [0028]); 
Zhang et al disclose a nucleic acid comprising: 
a. a first segment comprising a regulatory region (paragraph [00264]); 
b. a second segment encoding a targeting sequence (paragraph [00264]), and that the targeting sequence is greater than 30 bp (wherein the size of the guide (second) segment is greater than 30 bp; paragraph [0252]); and 
c. a third segment encoding a nucleic acid encoding a nucleic acid-guided nuclease system protein-binding sequence (paragraph [00264]); a guide RNA [para 0007]) comprising: 
a. a first segment comprising a targeting sequence (comprising: a. a first segment comprising a guide (targeting) sequence; paragraph [0007]), wherein the size of the first segment is greater than 30 bp (wherein the size of the first segment is greater than 30 bp; paragraph [00252]); and b. a second segment comprising a nucleic acid-guided nuclease system protein-binding sequence (a second RNA segment comprising a nucleic acid-guided nuclease system protein-binding sequence; paragraphs [0007], [0028]); and a sequence identical to SEQ ID NO: 1 (and Wild-Type tracr sequence R36 (a sequence identical to SEQ ID NO: 1); paragraph [0260], Figure 3A. 
Lane et al (“Enzymatically Generated CRISPR Libraries for Genome Labeling and Screening” Dev Cell, 08/10/2015 Vol 34, No. 3, pages 373-378; IDS reference) discloses a complex library of RNA guides for whole genome screening, comprising complex source DNA containing restriction sites spanning PAM sequences  (see Figure 2);  a vector DNA encoding the sgRNAs, wherein the vector includes a control sequence (Figure 2).  In addition the reference of  Lane et al discloses targets are less than 10,000 bp apart in page 4, lines 8-12.
Tsai et al US2016/0208241 (filed Jan 14, 2016 as 14/995,646; now US Patent 10/435,685; CIP of 14/830293 filed on 08/19/2015; IDS reference) disclose a collection of DNA sequences of interest for target regions of interest (e.g., ‘293 priority application para 0064).  Tsai et al specifically disclose using CRISPR-Cas system, and specifically a site-specific nicking enzyme, and specifically mutant Cas9 nuclease having one inactivated nuclease domain (HNH or RuvC nuclease) to be used to nick a double-stranded fragment at a target region and subsequent treatments with T7 endonuclease I to make a double-strand break to be used for specific ligation of an adapter (e.g., ‘293 priority application para 0064).  In Figure 7 of the ‘293 priority application the site of Cas9 cleavage with respect to the complementary sequence and the PAM sequence are shown (e.g., (e.g., ‘293 priority application; Fig7 and para 0066).  Tsai et al disclose that genomic target sequences have a PAM sequence (i.e., protospacer adjacent motif) and that the crRNA hybridizes to the “complementary strand” of the foreign DNA, thereby bringing the Cas9 endonuclease to the foreign DNA.
Vidigal et al: "Rapid and efficient one-step generation of paired gRNA CRISPR-Cas9 libraries", (Nature Communications, vol. 6, no. 1, 17 August 2015; IDS reference) discloses in figure 2 page 3 the concept of gRNA libraries (here as pairs) for CRISPR Cas screening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658